Case 8:19-bk-10158-TA         Doc 62 Filed 02/26/19 Entered 02/26/19 12:59:32                 Desc
                               Main Document     Page 1 of 4


  1   Marc C. Forsythe - State Bar No. 153854
      GOE & FORSYTHE, LLP
  2   18101 Von Karman Avenue, Suite 1200
      Irvine, CA 92612
  3   mforsythe@goeforlaw.com
  4   Telephone: (949) 798-2460
      Facsimile: (949) 955-9437
  5
      Proposed Attorneys for BP Fisher Law Group, LLP
  6
  7
  8                               UNITED STATES BANKRUPTCY COURT
  9                                CENTRAL DISTRICT OF CALIFORNIA
 10                                            SANTA ANA DIVISION
 11
 12   In re:                                                  Case No. 8:19-bk-10158-TA
 13    BP FISHER LAW GROUP, LLP,
                                                              Chapter 11
 14
                       Debtor and Debtor-in-                  CHAPTER 11 CASE MANAGEMENT
 15                    Possession.                            REPORT

 16
                                                              Hearing Date: February 27, 2019
 17                                                           Time:         10:00 a.m.
                                                              Courtroom: 5B
 18
 19            BP Fisher Law Group, LLP, Debtor and Debtor-in-Possession (“Debtor”) hereby files its
 20   Chapter 11 Case Management Report as follows:
 21            a.   a brief description of the debtor’s businesses and operations, if any, and the principal
 22   assets and liabilities or each estate;
 23            Debtor refers to its Opposition to the Motion to Dismiss or Transfer Venue [Docket No.
 24   37].
 25            b.   brief answers to these questions:
 26                    1.     What precipitated the bankruptcy filing?
 27                    Debtor refers to its Opposition to the Motion to Dismiss or Transfer Venue [Docket
 28                    No. 37].



                                                          1
Case 8:19-bk-10158-TA         Doc 62 Filed 02/26/19 Entered 02/26/19 12:59:32                  Desc
                               Main Document     Page 2 of 4


  1
  2                    2.    What does the debtor hope to accomplish in this chapter 11 case?
  3                    Use Debtor-in-Possession financing from a Plutos Sama Holdings, Inc.
  4                    3.    What are the principal disputes or problems likely to be encountered during
  5   the course of the debtor’s reorganization efforts?
  6                    Resolving issues with lenders who claim to have interests in trust funds.
  7                    4.    How does the debtor recommend that these disputes be resolved and why?
  8                    Analyze funds on hand to resolve trust funds disputes.
  9                    5.    Has the debtor complied with all of its duties under 11 U.S.C. § § 521, 1006
 10   and 1107 and all applicable guidelines of the Office of the United States Trustee, and, if not, why
 11   not?
 12                    Debtor has substantially complied and should be in full compliance shortly.
 13                    6.    Do any parties claim an interest in cash collateral of the debtor?
 14                    Yes, BB&T.
 15                    7.    Is the debtor using cash that any party claims as its cash collateral and, if so,
 16   on what date(s) did the debtor obtain an order authorizing the use of such cash or the consent of
 17   such party?
 18                    No.
 19          c.     the identity of all professional retained or to be retained by the estate, the dates on
 20   which applications for the employment of such professionals were filed or submitted to the United
 21   States Trustee, the dates on which orders were entered in response to such applications, if any, and
 22   a general description of the type of services to be rendered by each or the purpose of the
 23   employment;
 24          Goe & Forsythe, LLP proposed counsel to the Debtor filed its application to be employed
 25   on February 11, 2019 as Docket No. 31.
 26          Debtor will be submitting employment applications for other professionals shortly.
 27          d.     in operating cases, evidence regarding projected income and expenses for the first six
 28   months of the case;



                                                           2
Case 8:19-bk-10158-TA       Doc 62 Filed 02/26/19 Entered 02/26/19 12:59:32                 Desc
                             Main Document     Page 3 of 4


  1          Projected cash flow statements have been submitted to the UST.
  2          e.   proposed deadlines for the filing of claims and objections to claims: TBD.
  3          f.   a proposed deadlines for the filing of a plan and disclosure statement: June 15, 2019
  4          g.   a discussion of any significant unexpired leases and executory contracts to which the
  5   debtor is a party and the debtor’s intentions with regard to these leases and contracts; and
  6          Debtor’s counsel is still analyzing these issues
  7          h.   if debtor is an individual, whether debtor proposes to combine the hearing on the
  8   disclosure statement and plan. See 11 U.S.C. § 105(d)(2)(B)(vi)
  9          Not applicable.
 10
      Dated: February 26, 2019                              Respectfully submitted by
 11
                                                            GOE & FORSYTHE, LLP
 12
 13                                                         By: /s/Marc C. Forsythe
                                                                 Marc C. Forsythe
 14                                                              Proposed Attorneys for BP Fisher Law
                                                                 Group, LLP, Debtor and Debtor in
 15                                                              Possession
 16
 17
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28



                                                        3
Case 8:19-bk-10158-TA         Doc 62 Filed 02/26/19 Entered 02/26/19 12:59:32                       Desc
                               Main Document     Page 4 of 4

                                        PROOF OF SERVICE OF DOCUMENT
  1
      I am over the age of 18 and not a party to this bankruptcy case or adversary proceeding. My business
  2   address is: 18101 Von Karman Avenue, Suite 1200, Irvine, CA 92612

  3   A true and correct copy of the foregoing document entitled (specify): CHAPTER 11 CASE MANAGEMENT
      REPORT will be served or was served (a) on the judge in chambers in the form and manner required by
  4   LBR 5005-2(d); and (b) in the manner stated below:

  5   1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF): Pursuant to
      controlling General Orders and LBR, the foregoing document will be served by the court via NEF and
  6   hyperlink to the document. On (date) February 26, 2019, I checked the CM/ECF docket for this bankruptcy
      case or adversary proceeding and determined that the following persons are on the Electronic Mail Notice
  7   List to receive NEF transmission at the email addresses stated below:

  8          Frank Cadigan frank.cadigan@usdoj.gov
             Marc C Forsythe kmurphy@goeforlaw.com, mforsythe@goeforlaw.com;goeforecf@gmail.com
  9          Robert P Goe kmurphy@goeforlaw.com, rgoe@goeforlaw.com;goeforecf@gmail.com
             Marsha A Houston mhouston@reedsmith.com
 10          Brian D Huben hubenb@ballardspahr.com, carolod@ballardspahr.com
             Christopher O Rivas crivas@reedsmith.com, chris-rivas-8658@ecf.pacerpro.com
 11          John D Sadler sadlerj@ballardspahr.com, andersonn@ballardspahr.com
             Najah J Shariff najah.shariff@usdoj.gov, USACAC.criminal@usdoj.gov
 12          United States Trustee (SA) ustpregion16.sa.ecf@usdoj.gov
             Amelia B. Valenzuela avalenzuela@wedgewood-inc.com, dmarcus@wedgewood-
 13           inc.com;aguisinger@wedgewood-inc.com

 14   2. SERVED BY UNITED STATES MAIL:
      On (date) February 26, 2019, I served the following persons and/or entities at the last known addresses in
 15   this bankruptcy case or adversary proceeding by placing a true and correct copy thereof in a sealed
      envelope in the United States mail, first class, postage prepaid, and addressed as follows: Listing the judge
 16   here constitutes a declaration that mailing to the judge will be completed no later than 24 hours after the
      document is filed.
 17
      Jeffrey Fisher
 18   155 Potomac Passage, No 214
      Oxon Hill, MD 20745
 19
                                                         Service information continued on attached page
 20
      3. SERVED BY PERSONAL DELIVERY, OVERNIGHT MAIL, FACSIMILE TRANSMISSION OR EMAIL:
      (state the method for each person or entity served): Pursuant to F.R.Civ.P. 5 and/or controlling LBR, on
 21
      (date) February 26, 2019, I served the following persons and/or entities by personal delivery, overnight mail
      service, or (for those who consented in writing to such service method), by facsimile transmission and/or
 22   email as follows: Listing the judge here constitutes a declaration that personal delivery on, or overnight
      mail to, the judge will be completed no later than 24 hours after the document is filed.
 23
           The Honorable Theodor C Albert, USBC, 411 West Fourth Street, Santa Ana, CA 92701
 24
                                                         Service information continued on attached page
 25
      I declare under penalty of perjury under the laws of the United States that the foregoing is true and correct.
 26
 27    February 26, 2019         Susan C. Stein                              /s/Susan C. Stein
       Date                     Printed Name                                 Signature
 28



                                                            4
